ORIGINAL                                                                                               07/26/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                             Case Number: DA 22-0386


                                         DA 22-0386
                                                                                           _
 STATE OF MONTANA,
                                                                            JUL 2 6 2:2
              Plaintiff and Appellee,                                           Of   11eli..)nlarla




        v.                                                             ORDER

 RYAN MITCHEL TUFF,

              Defendant and Appellant.



       Ryan Mitchel Tuff has filed a verified Petition for an Out-of-Time Appeal and
includes a copy of the sentencing judgrnent. Tuff states that he discussed filing a timely
Notice of Appeal with his counsel. He adds that "[his] attorney stated he would do a notice
of appeal and never did." Tuff explains that he sent his counsel a letter "stating [he] wanted
to file an appeal," and that he received "a form letter dated February 2, 2022, which
incorrectly states that [he] took a plea bargain, when in fact [he] took it to trial."
       M. R. App. P. 4(6) allows this Court to grant an out-of-tirne appeal "[i]n the
infrequent harsh case and under extraordinary circumstances arnounting to a gross
miscarriage of justicell"
       On January 25, 2022, the Sanders County District Court issued its Judgment,
sentencing Tuff to the Montana State Prison for a five-year terrn for felony criminal
possession of dangerous drugs. This sentence runs consecutively to another sentence from
the Lewis and Clark County District Court.
       We conclude that Tuff is entitled to an appeal. He has a recent felony conviction
and sentence. Tuff has indicated that he is without counsel to represent him. He may be
entitled to representation of counsel. Section 46-8-104, MCA. Therefore,
      IT IS ORDERED that Tuff s Petition for an Out-of-Time Appeal is GRANTED.
       IT IS FURTHER ORDERED that the Appellate Defender Division is APPOINTED
to represent Ryan Mitchel Tuff. The Appellate Defender Division shall have thirty days
from the date of this Order within which either to file a Notice of Appeal or a Motion to
Rescind this Order Appointing Counsel. In the event Tuff qualifies for appointed counsel,
the Appellate Defender Division shall immediately order the appropriate transcripts, if they
have not been already ordered.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Appellate Defender Diviqe, to counsel of record, and to Ryan Mitchel Tuff.
      DATED this           day of July, 2022.




                                                               Chief Justice




                                                               ,r7



                                            2